Filed 12/13/22 P. v. Shears CA4/1

                    NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA

 THE PEOPLE,                                                          D078792

           Plaintiff and Respondent,
                                                                      (Super. Ct. No. SCD242689)
           v.

 CHARLIE P. SHEARS

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Michael T. Smyth, Judge. Reversed and remanded for further proceedings.
         Jean Matulis, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Charles C. Ragland, Assistant Attorney General, Arlene A.
Sevidal, Lynne G. McGinnis and Susan Elizabeth Miller, Deputy Attorneys
General, for Plaintiff and Respondent.
                                       I.
                              INTRODUCTION
      In 2013, a jury found Charlie P. Shears guilty of murder with a
robbery-murder special circumstance finding and related crimes. This court
affirmed the convictions in 2015. In 2021, the trial court denied Shears’s
petition for resentencing under Penal Code section 1170.95 (now renumbered
section 1172.6).1 The court based its ruling on the special circumstance
finding at Shears’s 2013 trial, notwithstanding the California Supreme
Court’s subsequent guidance on special circumstance liability in People v.
Banks (2015) 61 Cal.4th 788 (Banks) and People v. Clark (2016) 63 Cal.4th
522 (Clark).
      Shears appealed. After briefing concluded, the California Supreme
Court decided People v. Strong (2022) 13 Cal.5th 698 (Strong), holding that
special circumstance findings issued by a jury prior to Banks and Clark do
not preclude relief under section 1172.6. (Strong, at p. 710.) In a
supplemental brief, the People concede that, under Strong, the trial court
erred. We agree, and reverse and remand for further proceedings.
                                      II.
               FACTUAL AND PROCEDURAL BACKGROUND
      In 1996, a black man wearing a ski mask and gloves entered the
Moonlite Market, pulled out a gun, and repeatedly told the owner, Sleiman




1     The section was renumbered without substantive change; we use the
current number (§ 1172.6) in the remainder of the opinion. (See Stats. 2022,
ch. 58, § 10.) Further statutory references are to the Penal Code unless
noted.

                                       2
Hallak, to give him money.2 The gunman fired two shots. Jimmy Shaw, a
cigar salesman who had been standing near Hallak, ran down an aisle to the
back of the market. He heard more shots and the gunman repeating “give me
the money.” The gunman then went behind the counter and shot at employee
Cleo Shivers, who had hit the floor when he heard the shots. Hallak died at
the scene from multiple gunshot wounds. The incident was recorded on
video.
         During the police investigation, detectives interviewed Mark Vasquez,
an acquaintance of Shears, and Shears’s cousin Damion Waldon. They
subsequently testified at trial about statements that Shears made to them,
including that multiple people were involved in the robbery, his job was to act
as lookout, and that the guy who shot Hallak gave him a gun stolen from
Hallak. Detectives recovered a gun from Shears’s apartment that Hallak’s
son identified as his father’s gun. Shivers was unable to identify Shears in a
lineup. Several years later, Virginia Gracia Shears (Mrs. Shears) reported
contradictory statements by Shears about his role in the robbery, including
both that he was, and was not, the shooter. At trial, she testified that Shears
did not say that he was the shooter but that someone told her that he was
present at the scene.
         In 2013, the jury convicted Shears of one count of first degree murder
(§ 187, subd. (a)), and found true a felony murder special circumstance
pursuant to section 190.2, subdivision (a)(17) (i.e., he “was engaged in the
commission and attempted commission of the crime of Robbery”). The jury
also found Shears guilty of two counts of attempted murder (§§ 187, subd. (a),


2      We take our summary of the underlying facts from our previous opinion
in People v. Shears (Oct. 23, 2015, D065200) [nonpub. opn.] Because the facts
are of limited relevance in this current appeal, our summary is brief.

                                         3
189), and further found that, as to all three counts, he personally used a
firearm within the meaning of section 12022.5, subdivision (a)(1). The court
sentenced Shears to life in prison without the possibility of parole for the first
degree murder count, and consecutive terms of life in prison with the
possibility of parole for each attempted murder count.
      A panel of this court affirmed Shears’s convictions in People v. Shears
(Oct. 23, 2015, D065200) [nonpub. opn.]
      In January 2020, Shears filed a petition for resentencing under section
1170.26, which the People opposed. In November 2020, the trial court found
that Shears had made a prima facie showing that he was entitled to relief,
issued an order to show cause, and set a status conference to address a future
hearing date. The People filed a supplemental response, arguing that the
special circumstance finding rendered Shears ineligible for relief as a matter
of law. Shears filed a reply, contending that Banks and Clark had
interpreted relevant statutory language “ ‘in a significantly different, and
narrower manner than courts had previously,’ ” and that the trial court could
not deny relief based on his pre-Banks and Clark special circumstance

finding.3
      In February 2021, the trial court heard argument on Shears’s petition.
The court stated, in relevant part, “I do find that the jury had that fact that



3      “Banks and Clark both substantially clarified the law governing
findings under Penal Code section 190.2, subdivision (d).” (Strong, supra,
13 Cal.5th at p. 706; § 190.2, subd. (d) [for felony-murder special
circumstance, aider and abettor must have been “major participant” and
acted “with reckless indifference to human life”].) “Banks elucidated what it
means to be a major participant and, to a lesser extent, what it means to act
with reckless indifference to human life, while Clark further refined the
reckless indifference inquiry.” (Strong, at pp. 706-707.)

                                        4
he was deemed to be the actual killer or that he was a major participant in
the underlying crime who acted with a reckless disregard for life” (impliedly
finding that this rendered Shears ineligible for relief), and disagreed that the
decisions in Banks and Clark could have altered the outcome. The court
reversed its November 2020 order, and denied the petition.
      Shears filed a timely notice of appeal.
      After the conclusion of briefing in this appeal, the California Supreme
Court issued its decision in Strong, which we describe in the discussion
section of this opinion. We requested that the parties file supplemental briefs
addressing the impact of Strong on this appeal. In the People’s supplemental
brief, the People concede that, under Strong, the trial court erred in finding
Shears ineligible for resentencing.
                                        III.
                                  DISCUSSION
A.    Applicable law
      “Effective January 1, 2019, the Legislature passed Senate Bill 1437 ‘to
amend the felony murder rule and the natural and probable consequences
doctrine, as it relates to murder, to ensure that murder liability is not
imposed on a person who is not the actual killer, did not act with the intent to
kill, or was not a major participant in the underlying felony who acted with
reckless indifference to human life.’ ” (People v. Lewis (2021) 11 Cal.5th 952,
959 (Lewis), citing Stats. 2018, ch. 1015, § 1, subd. (f).)
      Senate Bill 1437 accomplished this goal, in part, by amending section
188, which defines malice, and section 189, which defines the degrees of
murder. (Stats. 2018, ch. 1015, § 3.) The amended version of section 188
states: “Except as stated in subdivision (e) of Section 189, in order to be
convicted of murder, a principal in a crime shall act with malice


                                         5
aforethought. Malice shall not be imputed to a person based solely on his or
her participation in a crime.” (§ 188, subd. (a)(3).)
      Amended section 189, subdivision (e), states: “A participant in the
perpetration or attempted perpetration of a felony listed in [section 189]
subdivision (a) in which a death occurs is liable for murder only if one of the
following is proven: [¶] (1) The person was the actual killer. [¶] (2) The person
was not the actual killer, but, with the intent to kill, aided, abetted,
counseled, commanded, induced, solicited, requested, or assisted the actual
killer in the commission of murder in the first degree. [¶] [or] (3) The person
was a major participant in the underlying felony and acted with reckless
indifference to human life, as described in subdivision (d) of Section 190.2.”
(§ 189, subd. (e).)
      Senate Bill 1437 also enacted section 1172.6, which “creates a
procedure for convicted murderers who could not be convicted under the law
as amended to retroactively seek relief.” (Lewis, supra, 11 Cal.5th at p. 957.)

Under the current version of this section,4 an offender must file a petition
with the sentencing court alleging that: “(1) A complaint, information, or
indictment was filed against the petitioner that allowed the prosecution to
proceed under a theory of felony murder, murder under the natural and
probable consequences doctrine or other theory under which malice is
imputed to a person based solely on that person’s participation in a crime, or
attempted murder under the natural and probable consequences doctrine. [¶]
(2) The petitioner was convicted of murder, attempted murder, or
manslaughter following a trial or accepted a plea offer in lieu of a trial at



4     The section was amended by Senate Bill 775, effective January 1, 2022,
to expand its scope and clarify procedure. (Stats. 2021, ch. 551, § 2.)

                                         6
which the petitioner could have been convicted of murder or attempted
murder. [¶] (3) The petitioner could not presently be convicted of murder or
attempted murder because of changes to Section 188 or 189 made effective
January 1, 2019.” (§ 1172.6, subd. (a)(1)-(3).)
      The resentencing petition must include certain elements under
subdivision (b), including a “declaration by the petitioner that the petitioner
is eligible for relief . . . .” (§ 1172.6, subd. (b)(1).) If a petition satisfies these
requirements, the trial court “proceeds to subdivision (c) to assess whether
the petitioner has made ‘a prima facie showing’ for relief.” (Lewis, supra,
11 Cal.5th at p. 960.)
      If the court determines that a prima facie showing for relief has been
made, it issues an order to show cause, and must hold a hearing “to
determine whether to vacate the . . . conviction and to recall the sentence and
resentence the petitioner on any remaining counts . . . .” (§ 1172.6,
subd. (d)(1).) At this evidentiary hearing, the burden is “on the prosecution to
prove, beyond a reasonable doubt, that the petitioner is guilty of murder or
attempted murder under California law as amended by the changes to
Section 188 or 189 made effective January 1, 2019.” (§ 1172.6, subd. (d)(3).)
B.    Analysis
      Shears contends, in substance, that the trial court erred in denying his
petition, because he established a prima facie case for relief under section
1172.6 and his pre-Banks and Clark special circumstance findings did not
preclude such relief. The People concur, in light of Strong, and contend that
the case should be remanded to the trial court with directions to issue an
order to show cause and hold an evidentiary hearing. We agree.
      In Strong, the defendant and an accomplice tried to rob a drug dealer.
During the attempted robbery, the accomplice fatally shot the dealer’s friend.


                                           7
(Strong, supra, 13 Cal.5th at pp. 703-704.) In 2014, the defendant was
convicted of various crimes, including first degree murder with multiple-
murder and felony-murder special circumstances. (Id. at p. 704.) He later
petitioned for resentencing under section 1172.6, and there, as here, the trial
court denied relief based on the felony-murder special circumstance finding.
(Strong, at p. 709.) The Court of Appeal affirmed, but acknowledged a split
in the Courts of Appeal as to whether pre-Banks and Clark special
circumstance findings barred resentencing. (Ibid.)
       The California Supreme Court reversed, and resolved the split. The
Court held that “[f]indings issued by a jury before Banks and Clark do not
preclude a defendant from making out a prima facie case for relief under
Senate Bill 1437,” even if “the trial evidence would have been sufficient to
support the findings under Banks and Clark.” (Strong, supra, 13 Cal.5th at
p. 710; see id. at pp. 706-707 [describing how Banks and Clark “substantially
clarified” the law governing major participant and reckless indifference
findings].) The Court explained that “[n]either the jury’s pre-Banks and
Clark findings nor a court’s later sufficiency of the evidence review amounts
to the determination section 1172.6 requires, and neither set of findings
supplies a basis to reject an otherwise adequate prima facie showing and
deny issuance of an order to show cause.” (Id. at p. 720; see id. at p. 718
[rejecting concern that prosecution had to prove major participation and
reckless indifference twice; “[f]or petitioners with pre-Banks/Clark findings,
no judge or jury has ever found the currently required degree of culpability
for a first time”].)
       Turning back to the case before us, we agree with the People that, “as
in Strong, Shears’s petition has never been reviewed under the new Banks
and Clark standards,” and reversal and remand for an order to show cause


                                       8
and evidentiary hearing are therefore necessary. Shears was convicted in
2013, prior to the decisions in Banks and Clark. When Shears petitioned for
resentencing, the trial court initially found that he had made a prima facie
showing for relief, but later denied the petition based on the jury’s pre-Banks
and Clark special circumstance finding. Under Strong, this was error. We
reverse the order denying Shears’s petition and remand to the trial court
with directions to issue an order to show cause and hold an evidentiary
hearing. We express no opinion as to the appropriate disposition after the
hearing.
                                DISPOSITION
      The order denying the petition for resentencing under section 1172.6 is
reversed. The matter is remanded to the trial court with directions to issue
an order to show cause and hold an evidentiary hearing.


                                                       AARON, Acting P. J.

WE CONCUR:

IRION, J.

BUCHANAN, J.




                                       9